Citation Nr: 1819594	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-30 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sleep apnea, claimed as secondary to medications for posttraumatic stress disorder (PTSD) and hypertension. 

2.  Entitlement to a rating in excess of 10 percent for hypertension. 

3.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to November 2006. 

This appeal comes before the Board of Veterans' Appeals (Board) from July 2009 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO in July 2015.  A transcript of the hearing is associated with the claims file.

In a January 2016 decision, the Board, in relevant part, remanded the appeal for further development.  

In a July 2016 rating decision, the RO granted service connection for sinus infections and allergies (previously denied as sinusitis) and allergic rhinitis.  As this is considered a full grant of the benefits sought on appeal, the issue of entitlement to service connection for sinusitis is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board notes that in September 2016 the Veteran filed a notice of disagreement with the effective date of his combined rating.  In an October 2016 letter, the RO acknowledged the Veteran's notice of disagreement.  Accordingly, the Board declines to exercise jurisdiction over that claim for Manlincon purposes as no such action on the part of the Board is warranted at this time.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to a compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's sleep apnea did not manifest during or as a result of active military service; and is not etiologically related to a service-connected hypertension or PTSD; depressive disorder.

2.  For the entire appeal period, the Veteran's hypertension has not been manifest by diastolic pressure that has been predominantly 110 or more or systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2017)

2.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017).  Here, neither the Veteran nor his representative has raised any issues with the duty to notify or assist.    See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection 

The Veteran contends that his sleep apnea is due to contaminants he was exposed to while serving in Iraq, Kuwait and Bosnia.  The Veteran also contends that his sleep apnea is secondary to his service connected hypertension and PTSD; depressive disorder, to include the medication he takes to treat those disabilities.  See June 2010 notice of disagreement, October 2013 VA Form 9, July 2015 Board hearing transcript.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. 1110, 1131 (2012); 38 C.F.R. 3.303 (a) (2017).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service. 38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).
Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.  

Qualifying chronic disabilities include: (1) an undiagnosed illness; and (2) a medically unexplained chronic Multi-Symptom illness such as (but not limited to) chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317 (a) (2).

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a) (2).

Turning to the evidence of record, the Veteran's DD214 shows that he is in receipt of the Southwest Asia Service Medal.  Therefore, the Veteran is a Persian Gulf Veteran for purposes of 38 C.F.R. § 3.317.  However, the Veteran has a current diagnosis of sleep apnea as evidenced by an April 2009 VA sleep study.  In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C. § 1110 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994).

In this regards, the RO granted service connection for hypertension and PTSD; depressive disorder in October 2007 and February 2011 rating decisions, respectively.  Therefore, the Veteran's claims turns on whether his sleep apnea is related to his military service or his service connected hypertension and/or PTSD; depressive disorder.  

In this respect, the Veteran's service treatment records are absent of any complaints, treatment or diagnosis of sleep apnea.  On his May 2006 separation report of medical history, the Veteran denied frequent trouble sleeping.  

In a May 2009 statement, the Veteran reported that his doctor, W.E., was convinced that his sleep apnea is related to his service in Iraq and Kuwait.  

In a July 2009 statement a VA physician, M.D noted that he was asked by the Veteran to write this letter on his behalf regarding his condition.  M.D noted that the Veteran was diagnosed with sleep apnea, hypertension, and PTSD and believed that these entities are associated with his military experience.  M.D noted that the Veteran claims that his sleep apnea was of significant severity to be associated with other conditions including hypertension.  M.D requested that the Veteran be granted all assistance in evaluation of his status.  

In October 2013 the Veteran submitted an internet article about the side effects of several medications.  The Board notes that the side effects included, in relevant part, sleepiness or unusual drowsiness, sleeplessness, trouble sleeping, sleep problems, sleep abnormalities, weight gain and weight loss.  The Board notes that sleep apnea was not listed as a side effect.  

An October 2013 private sleep study shows that the Veteran was diagnosed with obstructive sleep apnea.  

The Veteran was afforded a VA examination in January 2014.  The examiner diagnosed obstructive sleep apnea.  The examiner noted that the Veteran weighs 238 pounds and is 72 inches tall with a BMI of 32.3.  The examiner concluded that the condition claimed was less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner explained that the Veteran has obstructive sleep apnea and not central sleep apnea.  The examiner explained that this was not caused by medications such as the antidepressants he takes.  The examiner explained that this is caused by his obesity.

In a May 2014 VA addendum opinion, the examiner noted that a review of the Veteran's claims file showed the following weights: February 2, 1987, 197 pounds; December 7, 1999, 209 pounds; March 28, 2001, 211 pounds; August 9, 2005, 228 pounds; May 1, 2006, 235 pounds; now, 238 pounds.  The examiner explained that the above indicated that the Veteran's weight gain preceded the diagnosis of PTSD and the use of his medications for this.  The examiner noted that review of the sleep study performed on October 14, 2013, at Sleep Rite laboratory indicates that the Veteran suffers from obstructive sleep apnea.  The examiner concluded that in view of the above, it was his medical opinion that it was less likely than not that the sleep apnea is caused or contributed by his medications for his service connected PTSD and depressive disorder.  The examiner also concluded that it is less likely than not that these medications have caused or contributed to his obesity.  The examiner concluded that it is less likely than not that the Veteran's service-connected psychiatric disorders and their medications have aggravated the sleep apnea after it developed. 

At the July 2015 Board hearing, the Veteran testified that he slept by oil wells during his service in Southwest Asia.  He testified that he was exposed to a lot of things in Iraq and Bosnia.  The Veteran reported that he was suffering a little before he got out but he did not go to sick call for it.  He reported that it really started when he first got out of the military.  He reported that within that first year his wife told him that it sounded like he was choking in his sleep and that he had stopped breathing.  The Veteran reported that his PTSD medication makes him sleep more which causes him to stop breathing.  The Veteran reported that a doctor told him his sleep apnea was related to his service.  The Veteran reported that he served in the Gulf for three years.  He reported that his first tour he was near the oil fires for about 90 days.  He reported that the second time it was approximately 60 days.  The Veteran reported that going to sick call made soldiers seem weak.  The Veteran reported that he experienced sandstorms and inhaled and swallowed everything.  He reported that over all three tours he lived through sandstorms for about six or seven months.  The Veteran reported that he was exposed to pit fires and trash burning.  He reported that the pit fires included human waste, plastic rubble and bottles.  The Veteran also reported that he breathed chemicals from explosions.  The Veteran reported that while he was in service he had loud snoring and slept through his alarm.  

In July 2015 the Veteran's wife submitted a list of the Veteran's medications.  

In July 2015, the Veteran submitted internet articles about the side effects of several medications.  Possible side effects included, in relevant part, trouble sleeping and drowsiness, weight gain and weight loss.  

In September 2015, the Veteran submitted a disability benefits questionnaire (DBQ) completed by a private physician.  The physician diagnosed other sleep disorder but did not specify the diagnosis.  The physician noted the October 2013 diagnosis of sleep apnea.  The examiner concluded that it may be related to exposure to toxins near oil wells while in Iraq and Kuwait.  

In a December 2016 opinion, a VA staff physician concluded that the condition claimed was less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner explained that OSA is not known to be caused or exacerbated/worsened by any environmental exposure from service in SWA, hypertension, PTSD, or any medication used to treat these conditions.  The examiner stated that rather, it is caused by anatomic abnormalities of the upper airways.  The examiner explained that it can cause/exacerbate hypertension but is not caused/aggravated by hypertension.  The examiner stated that this was based on his expertise as a board certified intern

In a March 2017 opinion, a VA psychologist stated that she was in agreement with the physician's medical opinion; PTSD does not cause sleep apnea.  The examiner explained that there was no known pathophysiological link for causation between PTSD and sleep apnea.  The examiner explained that while the prevalence of having the two disorders may be greater with this population it is most parsimoniously explained by the increase for risk factors of sleep apnea by individuals with PTSD (e.g. male, obesity, smoking, diabetes).  The examiner explained that most studies researching these comorbidities have a high risk of selection bias, skewing results.  

In a May 2017 opinion, a VA psychologist explained that it was outside the scope of her practice to speak to medication issues as she was not a medical prescriber.  She noted that a psychiatrist may better speak to this.  The examiner explained that there is some evidence that pain narcotic medication can aggravate sleep-breathing related issues.  The examiner stated that however, a cursory review of the literature does not suggest that the psychotropic medication the states he was on over two years ago "caused" sleep apnea either.  The examiner explained that furthermore he continues to take the Sertraline and that medication is not associated with "causing" sleep apnea.  

In a June 2017 opinion, a different VA staff physician restated the December 2016 opinion.   

In a July 2017 opinion, a VA psychiatrist noted she reviewed VBMS, CRPS and published medication data.  The examiner stated that based on available data and her experience as a board certified psychiatrist, her opinion was that it was not at least as likely as not that the Veteran's obstructive sleep apnea was caused or aggravated beyond the normal progression by medications prescribed for the Veteran's PTSD.  The examiner explained that there were two medications that have indication for treatment of mental disorders on the July 2015 correspondence.  The examiner stated that these are Hydroxyzine which is FDA approved to treat anxiety, as well as other non-psychiatric conditions.  The examiner noted that Hydroxyzine is also FDA approved as sedation adjunct.  The examiner also noted that Sertraline which is FDA approved to treat PTSD as well as some other mental conditions.  The examiner explained that published medication data indicate that Hydroxyzine has no adverse effects on the respiratory system.  The examiner explained that published medication data indicate that sertraline may have some adverse effects on the respiratory system, but these do not include an effect on obstructive sleep apnea.  The examiner stated that neither of these medications is likely to cause or aggravate obstructive sleep apnea.  

Based on the above, the Board finds that entitlement to service connection for sleep apnea is not warranted.  

In this regards, the Board finds the December 2016, March 2017 and July 2017 VA opinions, when taken together, to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the December 2016, March 2017 and July 2017 VA opinions were provided by VA medical professionals who possess the necessary education, training, and expertise to provide the requested opinion.  The opinions are also shown to have been based on a review of the Veteran's record and are accompanied by sufficient explanations as to why the Veteran's sleep apnea is not related to exposure during military service or to the Veteran's service-connected disabilities and medications.  The Board thus finds that the December 2016, March 2017 and July 2017 VA medical opinions are dispositive of the nexus question in this case.

The Board acknowledges the July 2009 VA statement and the September 2015 DBQ by a private physician.  However, July 2009 VA statement simply reported what the Veteran believes and neither opinion provides any rationale.  As such, the Board assigns the statement and opinion no probative value.

The Board also notes that the Veteran's report that his doctor, W.E, was convinced that his sleep apnea was related to his service in Iraq in Kuwait.  The Board notes that such a statement is not of record.  The Board thus places more probative value on the December 2016 VA opinion in determining if the Veteran's sleep apnea is related to his military service.  

The Board also acknowledges the Veteran's assertions that his sleep apnea had its onset in service, is related to his military service and is secondary to his service-connected PTSD and hypertension.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of sleep apnea falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms and personal observations, any opinion regarding whether those symptoms constitute a diagnosis of sleep apnea or any opinion regarding the nature and etiology of the Veteran's sleep apnea requires medical expertise that he has not demonstrated because the cause of the Veteran's sleep apnea may be due to multiple causes thereby requiring medical expertise to discern the cause.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the lay assertions that the Veteran's sleep apnea is in any way related to his military service and/or his service-connected hypertension and PTSD.

The Board also acknowledges the internet articles listing the side effects of medications.  The Board notes that the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In short, articles and treatises tend to be general in nature and tend not to relate to the specific facts in a given veteran's claim. 

In the present case, the articles submitted by the Veteran fall into this general category.  Ultimately, the articles discuss general side effects, none of which include sleep apnea, and do not relate specifically to the facts and circumstances surrounding the case of this Veteran in particular. Consequently, this evidence holds less probative weight than the other evidence of record in this case.

Finally, in regard to continuity of symptoms and presumptive service connection, the Board notes that sleep apnea is not enumerated conditions under 38 C.F.R. § 3.309 (a).  Therefore, consideration of service connection based on presumptive service connection or continuity of symptomatology is not warranted. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Ratings

The Veteran contends that his hypertension is more severe than reflected in his current rating.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § Part 4 (2017).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2017). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's hypertension is rated under diagnostic code 7101 for hypertensive vascular disease.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Under diagnostic code 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more or; systolic pressure predominantly 200 or more.  A 40 percent evaluation is warranted for diastolic pressure predominantly 120 or more.  A 60 percent evaluation is warranted for diastolic pressure predominantly 130 or more.

Turning to the evidence of record, VA treatment records dated May 2010 to November 2017 show that the Veteran's systolic was at worse 166 and his diastolic was at worst 104.  

The Veteran was afforded a VA examination in September 2011.  The Veteran reported that he was on Lisinopril and takes it in the morning.  The Veteran reported that his blood pressure has gotten worse because it gives him a headache if he does not take his blood pressure pill.  The examiner noted that the Veteran did not have a history of diastolic blood pressure elevation predominantly 100 or more.  The Veteran's blood pressure readings were 166/100, 146/96 and 140/92.  It was noted that the Veteran's hypertension impacted his ability to work in that the Veteran reported that if he has a headache he is unable to go to work and has to call in sick.  

The Veteran was afforded a VA examination in January 2014.  The examiner noted that the Veteran remains on medication and there were no apparent complications from the hypertension or from the medications.  It was noted that the Veteran did not have a history of diastolic blood pressure elevation of predominantly 100 or more.  The Veteran's blood pressure readings were 130/79, 156/98 and 120/80.  The examiner concluded that the Veteran's hypertension did not impact his ability to work.  

At the July 2015 Board hearing, the Veteran testified that he takes two medications at night for his hypertension, Amlodipine and Lisinopril.  The Veteran reported that if he does not take his medication he gets severe headaches and his blood pressure goes up.  The Veteran reported that when he takes his medication his blood pressure is around 165/95 and when he does not it shoots up over 200.  The Veteran reported that this occurs every two weeks or so.  

The Veteran was afforded a VA examination in March 2016.  The Veteran reported that he was taking one medication initially approximately one to two years ago and added another medication.  The Veteran reported that his blood pressure was still elevated the prior few weeks.  He reported that his blood pressure at home was approximately 160/110.  It was noted that the Veteran's treatment plan included taking continuous medication for hypertension or isolated systolic hypertension.  It was noted that the Veteran did not have a history of a diastolic BP elevation to predominantly 100 or more.  The Veteran's blood pressure readings were 176/109, 178/109 and 173/107.  The examiner concluded that the Veteran's hypertension did not impact his ability to work.  

Based on the evidence above, the Board finds that a rating in excess of 10 percent for the Veteran's hypertension is not warranted.  The medical evidence of record shows that the Veteran's diastolic pressure has not been predominantly 110 or more and his systolic pressure has not been predominantly 200 or more at any time during the appeal period.  The Board acknowledges the Veteran's reports of headaches when his blood pressure is high.  The Board also acknowledges the Veteran's reports of at home diastolic pressure readings of 110 and systolic pressure of 200.  However, the Veteran did not submit a log or other specific information indicating that his at-home BP readings were predominantly 110 or more for diastolic pressure, or 200 or more for systolic pressure.  Therefore, even when considering the Veteran's lay reports, the Veteran's hypertension does not more closely approximate the criteria contemplated in the next higher rating.  

The Board recognizes that the Veteran sincerely believes that he is entitled to higher ratings.  However, the Veteran's lay evidence regarding his symptoms is outweighed by the competent and credible medical evidence that evaluates the true extent of impairment due to his hypertension based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

Additionally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record with regards to these claims.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, the Board pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total rating based on individual unemployability is considered part and parcel of an increased rating claim when such claim is raised by the record.  However, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record. 

In reaching these conclusions the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert, supra.


ORDER

Entitlement to service connection for sleep apnea is denied.  
Entitlement to a rating in excess of 10 percent for hypertension is denied.  


REMAND

As part of the Board remand, the Veteran underwent a VA audio examination in March 2016.  The Veteran was scheduled for another VA audio examination on September 5, 2017, but failed to report.  A September 6, 2017, report of general information shows that the Veteran reported that he missed the VA examination because he had to take his mother to the emergency room.  The Veteran reported that he would report for the rescheduled exam.  However, another VA examination was not scheduled.  The Board thus finds that the Veteran has provided good cause for missing his examination and another audio examination should be scheduled.   The Veteran is notified that it is his responsibility to report for any future examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VA audiological examination in order to determine the current nature, frequency, and severity of his service-connected bilateral hearing loss.  The claims folder should be made available for review and a notation of such should be noted. All appropriate testing should be conducted.

The examiner should specifically describe the functional effects of the Veteran's bilateral hearing loss.

The examiner is requested to provide a thorough rationale for any opinion provided. 
2. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


